Citation Nr: 1753937	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to July 8, 1999, for service connection for coronary artery disease (CAD), status post (SP) coronary artery bypass graft (CABG) and myocardial infarction (MI).  

2.  Entitlement to ratings for CAD, SP CABG and MI in excess of 60 percent from November 19, 1999 to April 9, 2001; in excess of 30 percent from April 10, 2001 to December 9, 2001; in excess of 30 percent from April 1, 2002 to October 23, 2008; and in excess of 60 percent from February 23, 2010 to July 18, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had verified active service from November 1970 to August 1973, with prior active service of about 3 years.  He served in Vietnam from February 1971 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for CAD, SP CABG and MI which was assigned an initial 100 percent evaluation from July 8, 1999; as 60 percent from November 1, 1999; as 30 percent from April 10, 2001; as 100 percent from December 20, 2001; as 30 percent from April 1, 2002; as 100 percent from October 24, 2008; and as 60 percent from February 23, 2010.  That decision also granted special monthly compensation (SMC) based on a total service-connected disability with additional service-connected disabilities independently ratable as 60 percent or more, effective October 24, 2008; and granted service connection for a postoperative (PO) CABG scar, rated noncompensably disabling.  

The Veteran's notice of disagreement (NOD) was received in November 2011 as to the effective date for service connection of July 8, 1999 and as to a rating of only 60 percent since February 23, 2010.  A statement of the case (SOC) was issued in July 2013 addressing both issues and the appeal was perfected by filing VA Form 9 later in July 2013.  

Subsequently, a March 8, 2016 rating decision granted a 100 percent rating for CAD, SP CABG and MI, effective July 19, 2013.  The Veteran has not expressed disagreement with the effective date of July 19, 2013 for that 100 percent schedular rating.  A supplemental SOC of that same date addressed only the issue of entitlement to an effective date for service connection for CAD, SP CABG and MI (and not entitlement to any specific rating for that disorder for any specific time period).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2016 and a transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issue of entitlement to ratings for CAD, SP CABG and MI in excess of 60 percent from November 19, 1999 to April 9, 2001; in excess of 30 percent from April 10, 2001 to December 9, 2001; in excess of 30 percent from April 1, 2002 to October 23, 2008; and in excess of 60 percent from February 23, 2010 to July 18, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  

2.  VA received the Veteran's original claim of entitlement to service connection for heart disease on July 8, 1999.  

3.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.  



CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 1999, for service connection for CAD, SP CABG and MI are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.816, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in February 2010 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This case arises from a disagreement with the effective date assigned by a rating decision which granted service connection for CAD, SP CABG and MI.  So, the initial claim for service connection has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant as well as any and all respective ratings for that disorder is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of any notice.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA records.  He has been afforded VA examinations as to his now service-connected CAD, SP CABG and MI.  

The Veteran testified in support of his claim at a July 2016 Board videoconference before the undersigned VLJ.  See 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no allegation of any failure as to the duties to provide notice and assistance.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Governing Law and Regulations

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Here, the provisions of 38 C.F.R. § 3.114 (effective date based on liberalizing change in law) are not applicable because the current effective date predates the date as of which ischemic heart disease, including CAD, was added as a disease presumptively due to in-service exposure to herbicides.  This liberalizing regulation became effective August 31, 2010 but the current effective date of July 8, 1999, predates this change.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

The Board finds that inasmuch as it is neither shown nor contended that the Veteran developed heart disease or claimed service connection for heart disease, within one year of his August 1973 discharge from his last period of active service, the effective date for service connection cannot predate the receipt of his claim.  See 38 C.F.R. § 3.816(c)(3) and 3.400.  

The Veteran initially filed a claim for service connection for bilateral hearing loss in January 1974, which was denied by a January 1975 rating decision, of which he was notified by letter later that month.  That original claim did not list any other disability as one for which VA compensation was sought.  

The Veteran claimed service connection for heart disease by filing VA Form 21-526, Application for Compensation.  Specifically, he claimed service connection for "blocked arteries - 10'97" (with 10'97 apparently representing what he alleged to be the date of onset of his "blocked arteries").  That claim was received on July 8, 1999.  

The July 1999 claim was denied by a rating decision in December 1999.  That rating decision stated that there was no record of treatment inservice for blocked arteries or for any cardiovascular condition, and no evidence had been submitted to indicate that a chronic cardiovascular condition became manifest to a compensable degree as a presumptive condition within one year of the presumptive period following military discharge (in August 1973).  It also stated that the Veteran had not responded to a development letter sent on August 2, 1999 which requested treatment records for the claimed condition.  

The Veteran was notified of this decision by RO letter in January 2000.  However, the Veteran did not appeal that decision.  Further, additional relevant evidence was not received within one year of such notification and no additional service records have been received.  Thus, that decision became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran applied to reopen his claim for service connection for heart disease in VA Form 21-4138, Statement in Support of Claim, which was received on February 8, 2010.  

A February 11, 2010 Report of General Information reflects that the Veteran was contacted to determine if he desired to claim service connection for hypertension but he stated that he currently was only claiming service connection for ischemic heart disease as due to inservice herbicide exposure.  

In this regard, note 2 to 38 C.F.R. § 3.309(e) provides that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension ... or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  In other words, the liberalizing regulation making ischemic heart disease presumptively due to herbicide exposure does not apply to hypertension.  

Subsequently, pursuant to a mandate of a decision by a federal court, the RO reviewed the Veteran's claim.  

Thereafter, a September 2011 rating decision granted service connection for CAD, SP CABG and MI which was assigned an initial 100 percent evaluation from July 8, 1999 (date of receipt of the original claim for service connection for heart disease); 60 percent from November 1, 1999; 30 percent from April 10, 2001; 100 percent from December 20, 2001; 30 percent from April 1, 2002; 100 percent from October 24, 2008; and 60 percent from February 23, 2010.  

The September 2011 rating decision noted that following the December 1999 rating decision denying service connection, ischemic heart disease was added to the list of diseases recognized as related to herbicide exposure, and the Veteran had recognized service in Vietnam (for which he was presumed to have been exposed to herbicides).  That rating decision also noted that records of the Jackson Madison County General Hospital documented that the Veteran had had his first CABG in October 1997; a heart catheterization in July 1999 documented a left ventricular ejection fraction of 47%; and an EKG on July 8, 1999 revealed evidence of an MI, and an angioplasty and stent placement were done on July 8, 1999.  He subsequently underwent further cardiovascular treatment.  However, all of the private clinical records of postservice cardiovascular treatment were received by VA in March 2010.  

The September 2011 rating decision found that no evidence was received by VA prior to July 8, 1999, which could reasonably be construed as showing that the Veteran had any form of ischemic heart disease or which could be construed as a claim for service connection for heart disease.

The Veteran initiated an appeal as to the effective date assigned for service connection and contends, as he testified at the videoconference, that the proper effective date should be when the evidence shows that he first developed heart disease, which was prior to July 8, 1999.  

Presumptive Service Connection

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1) - (3).  However, under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. § 3.816(c)(1) - (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 3.400.  

With respect to effective dates under the Nehmer regulation, 38 C.F.R. § 3.816(c)(1) provides that:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Here, there was no rating decision denying any claim reasonably construed as a claim for a disease related to herbicide exposure during the time from September 1985 to May 1989.  

Next, 38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Beginning with 38 C.F.R. § 3.816(c)(2)(i), prior to receipt of VA Form 21-526 on July 8, 1999, there is no written document which reasonably viewed indicated an intent to claim service connection for a covered herbicide disability.  

Under 38 C.F.R. § 3.816(c)(3) if the claim was received within one year from the date of separation from service, the effective date shall be the day following the date of separation from service.  Again, the Veteran's July 8, 1999, claim was not received within one year of his August 1973 service discharge and, so, 38 C.F.R. § 3.816(c)(3) is not applicable.  

Under 38 C.F.R. § 3.816(c)(4) "[i]f the requirements of paragraph (c)(1) or (c)(2) of [38 C.F.R. § 3.816] are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  

Because 38 C.F.R. § 3.816(c)(2) is for application, the provisions of 38 C.F.R. § 3.816(c)(4) do not apply.  Nevertheless, as explained, and even assuming 38 C.F.R. § 3.816(c)(4) was applicable the provisions of 38 C.F.R. § 3.114 are not applicable.  On the other hand, even assuming 38 C.F.R. § 3.816(c)(4) was applicable, under 38 C.F.R. § 3.400(b)(2) the effective date for a grant of service connection is the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Because the claim was not received within one year of the August 1973 service discharge, under 38 C.F.R. § 3.400(b)(2) the proper effective date cannot be earlier than the receipt of the original claim for service connection.  In other words, the application of 38 C.F.R. § 3.400(b)(2) has the same effect as 38 C.F.R. § 3.816(c)(2) in that under both provisions the earliest effective date is the July 8, 1999, date of receipt of the claim.  

When considering the foregoing law and regulations, the record is clear that the Veteran began receiving treatment for heart disease prior to July 8, 1999.   However, regardless of the Veteran's statements and testimony as to the onset of heart disease, the record does not contain an actually filed claim prior to July 8, 1999.  

Also, the Board acknowledges the possibility that the Veteran may have refrained from filing a prior claim because he reasonably believed it would not have been granted at an earlier time.  Retroactive payments under Nehmer cannot, however, be paid under such circumstances.  As explained above, VA generally cannot pay benefits prior to the date of a claim for benefits.  38 U.S.C.A. § 5110.  Ordinarily, when VA establishes a new presumption of service connection, it cannot pay retroactive benefits for any period before the new presumption takes effect, due to the operation of 38 U.S.C.A. § 5110(g).  The Nehmer court orders created a limited exception to that statutory rule for cases where a Nehmer class member actually filed a claim before the new rule took effect.  Under the facts of this case, VA does not have authority to expand that judicial exception in a manner that would conflict with the governing statutes, to particularly include 38 U.S.C.A. § 5110(g).  

Significantly, former 38 C.F.R. § 3.157 allowed a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  However, in the instant case, the Veteran's July 8, 1999, claim for service connection for blocked arteries was an original claim for service connection, and not an application to reopen a previously denied claim or a claim for an increased rating for a disability for which service connection had already been granted.  Moreover, no clinical records prior to July 8, 1999, indicate any intent on the part of the Veteran to apply for service connection for blocked arteries or CAD, SP CABG and MI.  

The Veteran's primary contention is that he had and was evaluated and treated for heart disease, as he testified, in 1997 which was prior to the current 1999 effective date.  The Board acknowledges that there are records on file which confirm this.  In other words, the Board does not dispute, and in fact accepts, the clinical records on file and his testimony that he had heart disease a number of years prior to 1999.  However, ischemic heart disease was not made a disease presumptively due to in-service herbicide exposure until 2010, essentially a decade after receipt of the July 8, 1999 claim for service connection.  Thus, the mere presence of medical records showing that he had heart disease prior to 1999 does not establish or even suggest that VA had any reason to believe that he was entitled to service connection for heart disease.  

At the videoconference the Veteran testified that during the time from when he was first treated for heart disease in 1997, until the current effective date for service connection in 1999, he had to pay much of his medical bills out of his own pocket.  Reference was also made by the service representative to making the Veteran whole with respect to his out-of-pocket medical expenses from 1997 to 1999 and also to the concept of strict liability, and even referenced "Monsanto" as the apparent manufacturer of Agent Orange.  However, the legal concept of strict liability has no application in a claim for VA disability benefits and any matter of liability between the Veteran and "Monsanto" as the apparent manufacturer of Agent Orange is a matter over which the Board does not have jurisdiction.  Likewise, as to making the Veteran "whole" in regards to his out-of-pocket medical expenses from 1997 to 1999, the Board is bound by applicable law and regulations, as discussed herein.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  Here, there was no such claim prior to July 8, 1999.  

Prior to July 8, 1999, the date of receipt of the Veteran's original claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for any form of heart disease.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  The fact that the Veteran both sought and received private clinical evaluations and treatment prior to July 8, 1999, does not change the fact that his original claim was not actually received until that date.  Therefore, the earliest possible effective date for the award of service connection for CAD, SP CABG and MI is July 8, 1999, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400, 3.816(c)(2)(i).  

In sum, while the Board is sympathetic to the Veteran's belief that service connection should be granted retroactively to when he first developed heart disease, as discussed above, the relevant inquiry is when a claim was received, and not when the disease first manifested or when he first received evaluation or treatment for it.  See 38 C.F.R. § 3.816.  In this instance, it is of no legal consequence that the Veteran underwent evaluation and treatment for heart disease prior to July 8, 1999.  Instead, the date when his claim for benefits was received, i.e., July 8, 1999, represents the earliest possible effective date for his service-connected disability.  See Id.  

Accordingly, as the preponderance of the evidence is against an effective date prior to July 8, 1999, for service connection for CAD, SP CABG and MI as a form of ischemic heart disease, an earlier effective date is not warranted.  


ORDER

An effective date for service connection for CAD, SP CABG and MI prior to July 8, 1999, is denied.  


REMAND

Initially, the Board notes that the time periods from November 19, 1999 to December 19, 2001; and from April 1, 2002 to October 23, 2008; and from February 23, 2010 to July 18, 2013 are the only time periods during which the Veteran was not in receipt of a 100 percent schedular rating for his service-connected heart disease.  

However, the Board also notes that the Veteran has had a combined disability rating (the monies payable for all of his service-connected disorders, in combination) as follows: noncompensable from August 16, 1973; 100% from July 8, 1999; 60% from November 1, 1999; 40% from April 10, 2001; 100% from December 20, 2001; 40% from April 1, 2002; and 100% from July 10, 2006.  

Thus, in effect, the Veteran could only potentially receive a greater amount of compensation for the periods from November 19, 1999 to December 19, 2001, and from April 2, 2002 to July 9, 2006.  

In any event, as noted, a March 8, 2016 rating decision granted a 100 percent rating for CAD, SP CABG and MI, effective July 19, 2013.  The Veteran did not express disagreement with the effective date of July 19, 2013 for that 100 percent schedular rating.  Thus, assuming that this was a complete grant of the benefit sought on appeal, a supplemental SOC (SSOC) of that same date addressed only the issue of entitlement to an effective date for service connection for CAD, SP CABG and MI (and not entitlement to any specific rating for that disorder for any specific time period).  This assumption is buttressed by the fact that the May 2016 VA Form 646, Statement of Accredited Representative, and the VA Form 8, Certification of Appeal, list only the matter of the effective date for service connection for CAD,SP CABG and MI as the only issue on appeal.  

However, at the July 2016 Board videoconference the Veteran made it clear that he desired a 100 percent rating retroactively to the date of his original grant of service connection for CAD, SP CABG and MI (which is July 8, 1999, date of receipt of the original claim for service connection for that disorder).  

Having initiated an appeal as to the proper rating for the service-connected CAD, SP CABG and MI, the Veteran is presumed to be seeking the maximum evaluation assignable throughout the appeal.  Accordingly, the issue on appeal is entitlement to ratings for CAD, SP CABG and MI in excess of 60 percent from November 19, 1999 to April 9, 2001; in excess of 30 percent from April 10, 2001 to December 9, 2001; in excess of 30 percent from April 1, 2002 to October 23, 2008; and in excess of 60 percent from February 23, 2010 to July 18, 2013. 

Because this appeal stems from the original grant of service connection for CAD, SP CABG and MI by the September 2011 rating decision, the matter of the ratings assigned since the effective date of July 8, 1999, are subject to appeal.  Consequently, an SSOC must be issued in which the RO specifically addresses this matter.  

Additionally, the Board notes that at the videoconference the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits (apparently in 1999).  However, no SSA records are on file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to locate and obtain the records pertaining to any award to the Veteran of SSA disability benefits and associate such documents with the record on appeal.  

2. Then, readjudicate the claim.  If the claim remains denied, in whole or in part, provide the Veteran and his representative with an SSOC addressing the issue of entitlement to a higher schedular rating for CAD, SP CABG and MI from November 19, 1999 to December 19, 2001; and from April 1, 2002 to October 23, 2008; and from February 23, 2010 to July 18, 2013.  

They should be informed that they have the right to submit additional evidence and argument in support of the Veteran's claim.  They should be afforded the appropriate period of time within which to respond, at their option.  Then, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


